Citation Nr: 0528093	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  03-19 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for duodenal ulcer, 
currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for diabetes mellitus, 
type I, with diabetic gastropareseis.

3.  Entitlement to service connection for hypertension, 
secondary to diabetes mellitus.  

4.  Entitlement to service connection for bilateral 
cataracts, secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to July 966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Waco, Texas.  After receipt of the 
veteran's notice of disagreement, a statement of the case 
(SOC) was issued in June 2003.  The veteran's substantive 
appeal was received the following month.  A hearing was held 
at the RO before the undersigned Veterans Law Judge in May 
2005.

The veteran's increased rating claim is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the claims decided herein has been developed and obtained, 
and all due process concerns are addressed.

2.  Competent and probative medical evidence indicates the 
veteran has diabetes mellitus, type I, with diabetic 
gastropareseis.

3.  The veteran is not service connected for diabetes 
mellitus.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type I, with diabetic gastropareseis 
was not incurred in or aggravated by the veteran's military 
service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2005).

2.  Secondary service connection for hypertension is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.310 (2005).

3.  Secondary service connection for bilateral cataracts is 
not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the instant case, the veteran claims that he is entitled 
to service connection for diabetes mellitus as the result of 
exposure to Agent Orange during service in the Republic of 
Vietnam during the Vietnam Era.  He also asserts that he has 
hypertension and bilateral cataracts as a result of diabetes 
mellitus such that service connection should also be afforded 
for these disorders on a secondary basis.  The Board notes 
that as service connection for both hypertension and 
bilateral cataracts have been previously and finally denied 
for these disorders on a direct basis, only the basis of 
secondary service connection will be addressed herein.  See 
September 1993 March 1994 rating decisions and notification 
letters.

Veterans Claims Assistance Act (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must be 
provided prior to the adjudication appealed, and must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The veteran was informed by letter in December 2002 of the 
VCAA and VA's duty to assist with his claim prior to initial 
adjudication.  Another letter also issued in December 2002 
specifically addressed claims arising from exposure to 
herbicide.  The December 2002 letters notified the veteran of 
the evidence necessary to substantiate his service connection 
claim and he was informed of the evidence necessary 
substantiate his claim that he was expected to provide and 
the evidence VA would seek.  The veteran was also requested 
to send information describing additional evidence or the 
evidence itself to help with his claim.  However, it is 
unclear from the record whether the veteran was explicitly 
asked to provide "any evidence in [his] possession that 
pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1) (2005).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence for 
the following reasons.  The December 2002 letters informed 
the veteran of the additional information or evidence needed 
and asked him to send the information or evidence to VA.  In 
addition, the June 2003 SOC contained the complete text of 
38 C.F.R. § 3.159(b)(1), which includes such notice.  
Moreover, the record shows the veteran has played an active 
role in the adjudication of his claim and has authorized the 
request of evidence and submitted evidence in support of his 
claim that he had in possession.  Therefore, the Board 
considers the notice requirements of the VCAA met for the 
issues decided herein.  

With respect to the timing of the notice, the Board finds 
that any defect with respect to the timing was harmless 
error.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices.  It is clear from the veteran's 
active role in the adjudication of his claim and by his 
evidentiary arguments that he understood the evidence needed 
to substantiate his claims and his and VA's roles in the 
claims process.  Under these circumstances, the Board is 
satisfied that any error in the timing of the notice was 
harmless.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  The veteran has been afforded a VA examination in 
February 2003 and the resulting report has been obtained.  
See 38 C.F.R. § 3.159(c)(4) (2005).  In addition to the VA 
medical records, service records and private medical evidence 
have been associated with the claims file.  The veteran 
waived initial RO consideration of medical evidence submitted 
for consideration in May 2005.  He was afforded the 
opportunity to provide testimony in support of his claims and 
a transcript of his hearing is of record.  As the veteran has 
not identified or properly authorized the request of any 
other evidence, the Board concludes that no further 
assistance to the veteran regarding development of evidence 
is required.  See McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997).

Service Connection Claim

Service connection was previously and finally denied for 
diabetes mellitus in an unappealed September 1993 rating 
decision.  However, whether service connection was warranted 
based on exposure to herbicidal exposure was not addressed.  
As such, this basis of entitlement to service connection is a 
separate and distinct claim from that which was previously 
and finally denied and will be addressed on the merits.  The 
theories of entitlement previously, (and finally) addressed 
by the RO will not be addressed.  

A veteran is entitled to a presumption of service connection 
if he is diagnosed with certain enumerated diseases 
associated with exposure to certain herbicide agents.  
38 C.F.R. § 3.309(e) (2005).  Regulations pertaining to Agent 
Orange exposure have expanded to include all herbicides used 
in Vietnam.  Unless there is affirmative evidence to the 
contrary, a veteran who served on active duty in the Republic 
of Vietnam during the Vietnam Era is presumed to have been 
exposed to Agent Orange or similar herbicide.  38 U.S.C.A. § 
1116(f) (West 2002).  The veteran's military personnel 
records reflect that he served in the Republic of Vietnam 
during the Vietnam Era and, as there is no affirmative 
evidence to the contrary, the veteran is presumed to have 
been exposed to herbicide agents during said service.

Under the authority granted by the Agent Orange Act of 1991, 
the Secretary of VA specifically determines, based on reports 
of the National Academy of Sciences (NAS) and other medical 
and scientific studies, diseases that may be presumed to have 
been caused by exposure to herbicidal agents.  The diseases 
for which service connection may be presumed due to an 
association with exposure to herbicide agents consist of 
chloracne or other acneform diseases consistent with 
chloracne, Type II diabetes, Hodgkin's disease, chronic 
lymphatic leukemia, multiple myeloma, non-Hodgkin's disease, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, cancer of the lung, bronchus, larynx 
or trachea, and soft-tissue sarcoma other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma or mesothelioma.  38 C.F.R. 
§ 3.309(e) (2005). 

The veteran asserts that he is entitled to service connection 
for diabetes mellitus based upon exposure to Agent Orange 
while on active duty.  However, the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); see also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layperson is generally not capable of 
opining on matters requiring medical knowledge).  As such, 
the veteran's assertion that he has type II diabetes mellitus 
is not competent medical evidence of such a disorder.  Nor 
are his arguments that his diabetes mellitus cannot be type I 
as he was diagnosed as an adult (and type I is commonly 
referred to has childhood diabetes) competent medical 
evidence.  See May 2005 hearing transcript.

Here, the earliest diagnosis of diabetes mellitus of record 
is in 1979 medical records, which, however, do not reflect 
the specific "type," although insulin was used.  Additional 
private medical evidence contains general diagnoses of 
diabetes mellitus without reference to type I or type II.  At 
most, the medical evidence refers to the veteran's diabetes 
mellitus being insulin controlled.  See, e.g. January 1987 
private medical center record.  However, some evidence is 
specific as to type.  A December 1984 private hospital 
discharge summary contains a diagnosis of uncontrolled type 
II diabetes mellitus.  A November 2001 and an October 2002 
medical record from the veteran's current private treating 
physician contain references to diabetes mellitus, 
uncomplicated, type II.  His VA medical records also 
reference diabetes mellitus, both generally and as type II.  
In contrast, the February 2003 VA examination report contains 
a diagnosis of type I diabetes mellitus. 

Significantly, the records that refer to type II diabetes 
mellitus do not contain medical rationales for the diagnoses.  
This lessens the probative value of this medical evidence.  
See Elkins v. Brown, 5 Vet. App. 474 (1993) and Black v. 
Brown, 5 Vet. App. 177 (1993).

The aforementioned February 2003 VA examination report, 
however, reflects that the examiner specifically contemplated 
the distinction between type I and type II diabetes.  The 
examiner likewise considered the veteran's age at the onset 
of his diabetes, the fact that insulin was required from the 
beginning of his diabetic treatment, and the fact that the 
veteran's diabetes has never been controlled, ultimately 
concluding the veteran had type I diabetes mellitus.  Since 
this VA examiner provided specific rationale for his opinion 
and cited specific medical facts for his determination, the 
Board accords this report more probative value than the other 
records that did not contain any rationale for the 
conclusions reflected in them.  As the more probative 
evidence is adverse to the veteran, the Board concludes that 
the greater weight of the evidence is therefore against the 
veteran's service connection claim.  See Ortiz v. Principi, 
274 F. 3d 1361, 1365 (Fed. Cir. 2001) (The benefit-of-doubt 
rule does not apply when the preponderance of the evidence is 
against the claim).  Accordingly the claim for service 
connection must be denied.  


Secondary Service Connection Claims

The veteran asserts that he has hypertension and bilateral 
cataracts as the result of his diabetes mellitus, which in 
turn is the result of herbicidal exposure while in the 
military.  He argues that as service connection is warranted 
for diabetes mellitus, he is therefore also entitled to 
service connection for the additional disorders.  This in 
essence is an argument for secondary service connection.  
Service connection may be established on a secondary basis 
for a disability, shown to be proximately due to, or the 
result of, a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2005).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2005); 
Allen v. Brown, 7 Vet. App. 439 (1995).  As indicated above, 
service connection is not warranted for diabetes mellitus.  
As such, there is no legal basis to the veteran's claims for 
secondary service connection.  As the law, and not the 
evidence, is dispositive in for these claims, entitlement to 
secondary service connection for hypertension and bilateral 
cataracts is denied due to the absence of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The Board 
notes that when the law, and not the underlying facts or 
development of the facts are dispositive in a matter, the 
provisions of the VCAA are not applicable and, as such, have 
not been addressed for these issues.  See Manning v. 
Principi, 16 Vet. App. 534, 542 (2002); Smith v. Gober, 14 
Vet. App. 227 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).


ORDER

Service connection for diabetes mellitus, type I, and 
diabetic gastropareseis is denied.

Secondary service connection for hypertension and bilateral 
cataracts is denied.



REMAND

VA's statutory duty to assist the veteran includes the duty 
to conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  The veteran was afforded a VA examination in 
February 2003 for his increased rating claim.  The report 
refers to delayed gastric emptying due to diabetes and that 
the veteran's historical duodenal ulcer was not then 
currently present.  The report also shows that the veteran 
had no significant disability as the result of chronic 
dyspepsia with gastritis-like symptoms.  The May 2005 hearing 
transcript reflects that the veteran testified that his 
service-connected duodenal ulcer disability had worsened 
since his February 2003 examination.  As such, the Board is 
of the opinion that the veteran should be afforded a VA 
examination for compensation purposes to ascertain the 
current nature and severity of his service-connected duodenal 
ulcer.   Also, as part of VA's duty to assist, the veteran 
should be requested to submit any evidence in his possession 
pertinent to these claims.  See 38 C.F.R. § 3.159(b) (2005).  
Moreover, his current VA treatment records should be 
obtained.  See 38 C.F.R. § 3.159(c) (2005).

Accordingly, this case is REMANDED for the following actions:

1.  Tell the veteran to submit copies of 
any evidence in his possession relevant 
to his increased rating claim.

2.  Obtain the veteran's VA treatment 
records from May 2005 to the present from 
the VA medical facility located in 
Dallas, Texas.

3.  Schedule the veteran for a VA 
examination to determine the current 
nature and extent of his service-
connected duodenal ulcer.  The claims 
file should be made available to the 
examiner for review.  

4.  Readjudicate the veteran's increased 
rating claim.  If the benefit sought on 
appeal remains denied, provide the 
veteran and his representative a 
supplemental SOC.  An appropriate period 
of time should be allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until further notice.  However, the Board takes 
this opportunity to advise the appellant that the conduct of 
the efforts as directed in this remand, as well as any other 
development deemed necessary, is needed for a comprehensive 
and correct adjudication of his claim.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 


                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


